Citation Nr: 1624187	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-28 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to November 17, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 10 percent evaluation for that disability, effective August 10, 2010-the date the Veteran filed his claim of service connection.  The Veteran timely appealed the assigned evaluation.

During the pendency of the appeal, the AOJ awarded the Veteran a 50 percent evaluation for his PTSD, effective November 17, 2014-the date of his most recent VA examination-in a January 2015 rating decision.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.

The Veteran testified at a Board hearing before the undersigned in November 2015.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 13, 2015, the Veteran's psychiatric disability was manifested by a constricted affect; circumstantial speech; panic attacks more than once a week; impaired abstract thought; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships; the Veteran's occupational and social functioning for this period more closely approximates impairment with reduced reliability and productivity.

2.  Beginning November 13, 2015, the Veteran's psychiatric disability is manifested by the above noted symptoms, as well as persistent hallucinations or delusions and near-continuous panic/depression affecting ability to function independently, appropriately, and effectively; such additional symptoms demonstrate occupational and social impairment more closely approximate to impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a 50 percent evaluation, but no higher, for the period of August 10, 2010 through November 12, 2015, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for establishing a 70 percent evaluation, but no higher, for the period beginning November 13, 2015, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's increased evaluation claim for his PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Initial VCAA notice was sent to the Veteran by way of a September 2010 letter; no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2015 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his claim for service connection in August 10, 2010, which is the date he has been awarded service connection for his PTSD.  The Veteran's psychiatric disability has been evaluated as 10 percent disabling from August 10, 2010 through November 16, 2014, and 50 percent disabling for the period beginning November 17, 2014; those evaluations are assigned under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2015).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  See Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

In the instant case, the Veteran filed his claim of service connection for a psychiatric disorder on August 10, 2010.  

On appeal, particularly during his November 2015 hearing, the Veteran reported that he had difficulty being around people or anything that would trigger a flashback, which occurred about five to six times a week.  He reported getting panicked during those attacks; he indicated that he is sort of withdrawn and isolative because of these flashbacks and triggers, which is a change from before the military when he was not as introverted.  He also reported he stayed away from people due to anxiety attacks, as well as feelings of paranoia about others.  The Veteran reported that he basically just socializes with his sister and brother-in-law, although he will attend church and has some friends there; he does not socialize after church, however.  He also reported depression and breaking down and crying for no reason.  He also had problems concentrating and focusing; he is easily frustrated with projects and has problems with motivation in finishing projects.  He reported memory problems associated with his PTSD.  He recently had his medications increased due to sleeping problems associated with his psychiatric disability; he reported two to four hours of sleep a night, with problems getting to and staying asleep.  He also reported problems with anger management, although he reported that is better when he is on medication.  Finally, the Veteran reported a gradual worsening of symptoms over the past five to ten years.  The Veteran denied filing any claim for Social Security Administration disability benefits.  

The Veteran submitted an August 2010 private psychiatric examination report by Dr. J.R.A. with his claim.  The examiner indicated that there was no medical records reviewed at that time; the Veteran was described as being somewhat defensive during the interview, glossing over problems and listening poorly.  The Veteran indicated that he worked for a railroad for 24 years before retiring from that job in 1996 due to a heart attack; however, he did report interpersonal problems on the job with coworkers due to the work environment which tended towards picking on him.  He never left any jobs because of any emotional or behavior issues.  

The examiner noted the Veteran attempted to avoid thoughts, feelings or conversations associated with his traumatic events, and avoided places or people that might arouse recollections of it.  He also was noted as having a noticeable recall deficit and felt alienated from others.  The Veteran further reported having flat-line emotions; episodes of depersonalization or dissociation, which he described as an out-of-body experience or of "lost time"; sleep problems; anger difficulties; problems concentrating sometimes; startle responses; and, hypervigilance.  

On examination, the Veteran was alert but vague and distractible.  His attitude was cooperative.  Attention span was short.  Psychomotor activity was increased.  His speech patterns tended to be coherent but somewhat circumstantial; he tended to listen poorly and just go off on monologues.  Abstract thought was somewhat impaired.  His ability to calculate was also impaired; the examiner noted at times the Veteran had difficulties with comprehension.  The Veteran described his mood as "fair," although he stated that his usual mood was "sad."  He reported some mood swings "from day to day sad to mad."  He also reported that his depression began in his 20's, that he has felt depressed part of the time for days at a time during his life, although now it was once or twice a week.  He described these depressed periods as being "sad, be by myself, tired, withdraw."  The Veteran did not know when he started to feel like hurting or killing himself, although he denied any attempts, feelings, intent or plans.  The Veteran reported an average energy level, although he had occasional fatigue in the mornings.  He denied any mania or hypomania.  He stated that he has occasional agitation or psychomotor pressure.  He also reported vague descriptions of anxiety beginning in 1974, where he would "get extra hyper, nervous inside, something [was] going to happen."  These feelings would last an hour and he did not know how often it happened.  The Veteran had a fear of heights.  The Veteran reported that he has anger problems when he is talking to someone and it felt like an interrogation; the examiner noted that it was possibly how he felt about the interview that day.  The Veteran also reported that he had feelings of harming others and that he had been in fights in the past, although he had no plans to harm anyone at that time.  The Veteran denied any ritual compulsions, although he had a preoccupation with a "man blowed up."  He stated that he felt like people were watching him; this started in service and he said that the government was tracking and watching him to make sure he is not saying things that he was told not to say.  He denied any hallucinations or delusions, although he did state he tried to mask his thoughts so that others could not read his thoughts or know what he is thinking.  He denied any strange, frightening, or disturbing thoughts or impulses; he laughed in a defensive manner when asked about his feelings of supernatural forces or influences.  His interpersonal relationships were described as touchy detachment; he resented people joking or laughing around him, and he reported having trouble at work due to this.  He reported liking art, drawing, and sculpture-activities where he could be by himself.  He did report having a couple of friends.  He was well oriented to person, time and place; his memory was moderately impaired, vague and inexact.  His associations were relevant and his stream of thought was normal.  His sleep patterns were marked with initial insomnia with intermediate and early awakening most nights and no hypersomnia.  He reported having bad dreams but could not remember the content of his dreams, just that he woke up sweating.  His appetite was fair and his weight was stable.  

Dr. J.R.A. diagnosed the Veteran with PTSD and a mood disorder with anxiety and depression; he assigned the Veteran a 48 GAF score at that time.  Dr. J.R.A. stated that the Veteran was somewhat of a loner, with certain detachment and alienation from others, although he had several superficial relationships that produced children both in and out of wedlock.  His last relationship was with a girlfriend who died of a heart attack in 2006; he was not currently seeing anyone and lived alone in an apartment, in "a sort of morose depressive state."  

A September 2010 VA initial mental health evaluation noted that the Veteran was having problems with depression and occasional nightmares, some of which were military related; he would awaken in a panic and sweating, although not recently.  He reported being nervous in crowds and in public.  He reported an increased appetite and claimed he was a nervous eater.  He reported sleeping six hours a night, and having occasional flashbacks of Korea triggered by different sights.  He felt lethargic the day before, which was unusual for him.  He denied any homicidal or suicidal ideations, or auditory or visual hallucinations.  The examiner noted no history of suicidal acts or self-harm, or history of violence or assaulting others.  He also denied any substance abuse history.  The Veteran reported one marriage for eight years and a second marriage for ten years prior to his wife's death five years prior; he has two daughters from two different girlfriends.  He reported that he lived alone and liked "to ride around town and visit friends in his spare time."  

On examination, the Veteran was alert and attentive, and oriented to person, time and place.  He was cooperative and reasonable, with appropriate grooming.  He had a normal rate and rhythm of speech.  His language was intact.  He had a depressed mood and congruent affect.  There was no indication of any hallucinations or illusions.  He had a normal and coherent thought process and associations.  He did not have any unusual thought content.  He had no suicidal or violent ideations.  His insight and judgment were good, memory was intact, and he had an average fund of knowledge.  The Veteran was diagnosed with a depressive disorder, rule out PTSD and was assessed a GAF of 55 at that time.  

The Veteran underwent a VA psychiatric examination in January 2011; the examiner noted Dr. J.R.A.'s examination report in the claims file.  The Veteran reported several of the same stressors noted in Dr. J.R.A.'s report.  The examiner additionally noted the September 2010 VA treatment report noted above.  During the examination, the Veteran reported that he had problems ever since coming back from Korea.  He had problems with anger and issues with people.  He stated that he always stayed by himself and would get paranoid with people over time.  He reported intrusive thoughts and flashbacks of the past, about seeing people getting run over.  He reported different places reminded him of Korea and this would upset him.  He had problems sleeping at night, sometimes sleeping two to three hours, or at most, four hours a night; he woke up every two hours and had nightmare a couple of times a week.  He wakes up nervous and anxious, looking around at where he is at night because he gets disoriented.  He avoided watching anything war related and could not see anything getting blown up.  He reported getting hypervigilant with sounds such as truck backfires.  He would also get anxious and nervous with panic attacks and shortness of breath at times.  He had mood problems; his mood would go down and he would be unhappy and sad.  He also reported being paranoid around people and tended to avoid crowds.  He got irritable and angry easily with people and had difficulty getting along with others; he liked to stay by himself.  He denied any substance abuse or legal history.  

The Veteran was married once for eight years, which ended in divorce; he has a son from that marriage.  He also has two daughters from two different girlfriends; he does not have a good relationship with them.  He also had a fiancée who died of a heart attack; he has not had a relationship since then.  He lives alone and his sister will call to check in on him.  The Veteran reported that he spent most of his time at home watching TV; he also "rides around."  He went to church; he used to hunt and fish several years ago but did not do that anymore.  He was able to take care of himself and to drive himself, take care of his medications and bills.  

On examination, the Veteran was casually dressed, carrying a cane.  He had not shaved in three days.  He wore a shirt, sweater, jacket, cap, and glasses.  His speech and language were normal; he was not tearful.  He was calm, and his thought process was coherent.  Thought content showed no delusions; there was no evidence of auditory or visual hallucinations or psychosis.  Immediate memory recall was one out of three after a few minutes.  Recent and remote memory appeared intact.  His mood was four out of ten; his anxiety level was nine out of ten.  He had difficulty with doing serial 7 subtractions and stating the number of nickels in 85 cents, although he was able to do serial 3 subtractions from 20.  He was not suicidal or homicidal at that time, reporting that did not want to harm anyone unless they wanted to do something to him.  He was able to name the Presidents back to Reagan, but missed Clinton.  He was noted as low-average intellectual functioning, with fair insight and judgment.  

The Veteran was diagnosed with PTSD and assigned a GAF score of 60 at that time.  The examiner summarized as follows:

The Veteran has reported stressors in Korea, including their Jeep running over a person and crushing their skull.  The Veteran has also reported seeing a person get blown up by the tank who was collecting shells in Korea.  The Veteran has reported intrusive thoughts, flashbacks about people getting blown up, as well as dreams about the same.  He gets hypervigilant with sounds.  He has avoidance behavior to watching anything related to the military or war.  He has associated mood and anxiety problems.  He has irritability spells, and he has reported that over time, after coming from Korea, he has had interpersonal issues and has social difficulties and gets paranoid around crowds. . . . [His GAF] is reflective of the severity of the Axis I diagnosis which is mild to moderate.

Additionally, the Veteran submitted several lay statements from his pastor, brother, sister, and two friends, T.M. and B.A.P.  All of those statements indicate that the Veteran is moody and irritable with a short temper since returning from the service; several statements also indicate that the Veteran is ready to fight if someone says something wrong to him.  They also noted that the Veteran avoided being in public, tending instead to isolate himself.  They also stated that the Veteran has mood swings.  

The Board has reviewed the Veteran's VA treatment records through August 2015 that have been associated with the claims file; particularly, the Board notes January 2011, October 2013, August 2014, October 2014 and August 2015 treatment records.  Those treatment records are generally similar in substance with the previously noted September 2010 VA treatment record.  

The Veteran underwent another VA examination on November 17, 2014.  The Veteran was diagnosed with PTSD and a depressive disorder at that time.  During the examination, the Veteran reported the previously noted stressor incidents "get on his nerves," because he thinks and dreams about them.  He gets hypervigilant about loud noises, cannot watch war movies or news, has anxiety and panic attacks, has irritability issues, and does not want to be around people or groups of people.  The Veteran also reported low mood and energy, anhedonia, problems with sleep and concentration, and problems with socialization.  He did not have any suicidal thoughts.  The examiner assessed the Veteran as having occupational and social functioning with reduced reliability and productivity.  

The Veteran was noted as being divorced after an eight year marriage; he had his mother, and two brothers and two sisters.  He also had a son and two daughters.  The examiner noted that he was independent in his activities of daily living.  The Veteran last worked in 1996 with a railroad; he retired after 24 years of work.  The Veteran was treated at VA and was taking Citalopram and Trazodone.  The examiner noted that the Veteran had the following psychiatric symptoms: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairments, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the current severity of the Veteran's psychiatric condition was moderate.  The examiner further noted as follows:  

Veteran was seen to walk with the help of the cane.  He is overweight.  He reports he stays home and watches TV.  He is not able to do much.  He drives and takes care of self.  He goes to the Church.  Veteran was well oriented to day, date, month and year.  He was able to register 3 objects and able to recall two after 5 minutes.  He was able to name the present President, he is able to go back till Sr. President Bush, but misses President Clinton.  He takes time with calculations doing it on the finger.  He shows some concentration problems which affects his short term memory.  No suicidal or homicidal thoughts.  No delusions or hallucinations.  Shows age appropriate memory, insight and judgement.

Finally, the Veteran submitted a November 2015 private psychiatric examination report by Dr. J.R.A.  Dr. J.R.A. noted he reviewed the November 2014 VA examination report.  On examination, the Veteran was noted to be somewhat irritable and vague in giving incomplete or incorrect information about his personal history.  The Veteran was treated with Citalopram, Trazodone and Hydrobromide.  The Veteran's relationship history was similar to that noted above, although he reported that he was now seeing a lady who lived in Charleston about once a month; they were long-time friends who had "talked about marriage but not."  The Veteran reported having some disagreements with coworkers and that loud noises led him to be anxious and nervous when working for the railroad for 24 years; he retired from that job in 1996.  

During the examination, the Veteran reported flashbacks and unwanted memories of Korea.  He also reported bad dreams and nightmares; he has sleep impairment as well.  He was hypervigilant to certain cues, particularly sounds such as helicopters.  The Veteran also reported having panic/anxiety attacks four times in the last month; he also avoided thoughts, feelings, places and people that reminded him of his service.  He noted that he avoided "any loud places," and that this was inconvenient during the holidays.  He reported diminished interest in activities and feelings of detachment or alienation from others.  He also reported hypervigilance, exaggerated startle response, problems with concentration and focus, and sleep disturbance with insomnia.  

Dr. J.R.A. noted that the Veteran had moderate impairment in social functioning, although some aspects of his social functioning were still intact; he was not working, and when he was his PTSD moderately impacted his occupational functioning.  His PTSD symptoms also affected other parts of his life, such as marriage, parenting, activities and friends; this was noted as being moderately impacted.  Dr. J.R.A. noted that the Veteran's PTSD was overall rated as "moderate, definite distress in functional impairments, but functions satisfactorily with effort."

On examination, the Veteran was noted as alert but vague, distractible and easily confused.  His attitude was cooperative, and he attempted to be frank and candid but frequently gave incorrect or incomplete information, probably due to his recent stroke.  His concentration was fair and attention span was short.  His psychomotor activity was normal.  His speech patterns tended to be coherent but hesitant and uncertain.  Abstract thinking was mildly impaired; ability to calculate was significantly impaired.  His affect was within normal limits.  The Veteran reported his mood was anxious but usually was sad; he also reported having some mood swings from anxious, depressed and sad with some emotional lability with agitation.  He reported being depressed in Korea; currently he was depressed several times a week, which he described as being "down, everything goes wrong, [with] no end in sight."  

The Veteran denied any suicidal ideation, attempts or plans.  He also reported low energy and draining fatigue two to three times a week; he denied any mania or hypomania.  He described generalized anxiety, worrying all the time about bills, something going wrong, etc.  He had claustrophobia and a fear of heights.  He also reported angry feelings when people cut him off when he was talking, popping gum noisily, or if someone said something "smart" to him; "in other words everything other people do irritates him."  He reported that he felt like harming others and had assaulted people "a long time ago," but denied putting people in the hospital or any recent assaultive behaviors.  He denied any obsessions or compulsions.  His interpersonal interactions were marked by a friendly, outgoing nature when he was younger, but he have become more detached, quiet and reserved since his discharge from service.  He developed temper problems, and a touchy, aggressive oversensitivity with a history of assaultiveness and unstable relationships after service.  Currently, he was avoidant of people, suspicious and resentful.  He was oriented to person, time and place.  General fund of knowledge was average, as was his judgment; insight was fair to poor.  His memory was broadly intact although spotty and inexact for specifics and frequently leaving out items of personal history; this was noted as possibly being due to his stroke.  His associations were relevant and stream of thought was normal.

The Veteran also reported several paranoid thoughts, stating his house was bugged, his phone was tapped and that he was being followed.  He reported occasional hallucinations where he will hear voices, particularly when near water; the voices will tell him to "go around the water, go down to it."  The voices are up close whispering in his ear, and they only occur when he is depressed; his paranoid thoughts also only occur when he is depressed.  Dr. J.R.A. noted that this presentation was more major depressive disorder with psychotic features.  The Veteran also reported that people can read his thoughts and he will attempt to mask his thoughts so that people cannot read his thoughts; he also described feelings of supernatural forces and "demons."  He reported that people will look like demons and he knows who they are and can pick them out on the street or in a crowd.  Dr. J.R.A. noted that this was "clearly delusional."  

Dr. J.R.A. submitted a VA psychiatric DBQ indicating the following psychiatric symptoms: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and, persistent hallucinations or delusions.  

Dr. J.R.A. diagnosed the Veteran with severe PTSD to include secondary Major Depressive Disorder with psychotic features including delusions and hallucinations.  He further concluded that the Veteran's impairment was clearly more than 50 percent because he felt his house was bugged, the phone was tapped and he heard voices whispering him to go to water.  The Veteran also felt that people were talking about him, etc.  He further opined that the Veteran's antidepressant medications did not appear to be treating his psychotic symptoms.  

Based on the foregoing evidence, the Board finds that a 50 percent evaluation is warranted beginning August 10, 2010, and a 70 percent evaluation is warranted beginning November 13, 2015.  Higher evaluations for those periods of time are not warranted.  

The Board notes that the basis of the award of 50 percent is the November 2014 VA examination; however, in review of the noted symptoms in that examination and the evidence of record prior to that time, particularly the VA treatment records and Dr. J.R.A.'s August 2010 examination report, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran is shown to have a constricted affect, circumstantial speech, panic attacks more than once a week, impaired abstract thought, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Beginning in Dr. J.R.A.'s November 13, 2015 examination report, the Veteran is shown to have several increased symptoms in addition to the above noted symptoms, including persistent hallucinations or delusions, including whispering of voices and extreme paranoia.  He also demonstrates near-continuous panic/depression that affects his ability to function independently, appropriately and effectively.  Therefore, beginning November 13, 2015, the Board finds that the Veteran's symptomatology more closely approximates to occupational and social impairment with a deficiency in most areas.  

Prior to that date, however, there is no evidence of any persistent hallucinations or delusions, although there was some evidence of paranoid thoughts; however, the extent of those paranoid thoughts was not shown prior to Dr. J.R.A.'s November 2015 report.  Likewise, the Veteran was not shown to have near-continuous panic/depression that affected his ability to function independently, appropriately and effectively.  The Board finds that the addition of these two significantly increased symptoms as noted in the November 2015 are the basis of the Board's finding for deficiency in most areas; the lack of these symptoms prior to November 2015 compels the Board to only find occupational and social impairment with reduced reliability and productivity, as noted by the November 2014 VA examiner.  

Moreover, the Board notes that the Veteran is not shown during the appeal period to have symptoms as severe as suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  

The examiners also routinely noted that the Veteran's speech was coherent and his stream of thought was normal.  The Veteran also had several relationships with his family and several church friends, including his pastor, as well as some romantic relationships during the appeal period.  Thus, while he may have a difficulty in establishing and maintaining relationships, he does not have an inability to establish and maintain relationships.  

Likewise, during the appeal period, the Veteran was routinely noted as being well oriented without any spatial disorientation or disorientation to time and place; the Board does acknowledge that it appears that the Veteran was occasionally disoriented when he woke up from a nightmare, which may demonstrate some spatial disorientation or disorientation to time and place upon awakening.  However, it does not appear that the Veteran would have any episodes of such when he was awake or that upon awakening he had any continuing spatial disorientation or disorientation to time and place.

Furthermore, he did not demonstrate any inability to maintain his personal appearance throughout the appeal period.  He further was noted as having mild memory loss, not significant memory loss such as the loss of names, occupation, etc.  He was also routinely shown to have appropriate behaviors and there was no evidence of any gross impairment in thought processes or communication.  Finally, while the Veteran reported a history of assaultive behaviors and several instances of anger, he did not have any unprovoked episodes of violence or anger outbursts during the appeal period such that the Board would be able to find an impaired impulse control or persistent danger of hurting himself or others.  For these reasons, the Board must find that evaluations higher than 50 percent prior to November 13, 2015, and in excess of 70 percent beginning that date are not warranted for the Veteran's PTSD.  

Additionally, the Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the totality and the severity of the Veteran's occupational and social functioning are contemplated by the Rating Schedule, including a wide variety of psychiatric symptoms and types of impairment.  For these reasons, as the rating schedule is adequate to evaluate the psychiatric disability, referral for extraschedular consideration is not in order.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extra-schedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the PTSD disability, the Veteran also is service connected for tinnitus.  The evidence does not show that these disabilities have a collective impact that is not contemplated by the individual ratings for each of his disabilities.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

Accordingly, the Board finds that a 50 percent evaluation for the Veteran's PTSD is warranted for the period of August 10, 2010 to November 12, 2015, and a 70 percent evaluation is warranted beginning November 13, 2015.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 50 percent evaluation for the Veteran's PTSD for the period of August 10, 2010 through November 12, 2015, is granted.

A 70 percent evaluation for the Veteran's PTSD for the period beginning November 13, 2015, is granted.  



REMAND

The AOJ denied entitlement to TDIU in a November 2015 rating decision.  The Veteran timely submitted a December 2015 Notice of Disagreement, VA Form 21-0958, with that decision.  As a timely notice of disagreement with issue of entitlement to TDIU has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to TDIU is remanded at this time.

Accordingly, the case is REMANDED for the following action:

The AOJ is directed to promulgate a statement of the case on the issue of entitlement to a TDIU.  The issue should be returned to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


